UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2300


MY’KA EL,

                     Plaintiff - Appellant,

             v.

R. REESE, Officer,

                     Defendant - Appellee,

             and

CHARLOTTE MECKLENBURG POLICE DEPARTMENT; M. SULLIVAN,
Officer; S. SELOGY, Officer; MEYERS, Officer; AGAPE, Officer; K. S.
KODAD, Officer; ISSAC, Officer; AIRTONE, Lieutenant; S. MOBLEY; T.
MOORE; T. WILSON; J. FLETCHER, Officer; J. PARKER; P. MOORE; L.B.
DIGGS; B. BUTLER; NURSE GREEN, Sergeant; M. W. WOMBLE; M. T.
RETORT; B. SCAREY; T. CASTANO; STOUTS, Sergeant; R. MONROE; J. H.
FRISON; R. BURNETT; BRADON JOLLY, North Carolina State Trooper; W. L.
CANTER; COOPER JERRELL, Mecklenburg County Sheriff; EASON; STREET,
Sergeant; GANT, Sergeant; HOOD, Officer; R. CHAPMAN, Mecklenburg County
Magistrate,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00051-RJC-DCK)


Submitted: February 15, 2018                               Decided: February 16, 2018
Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


My’Ka El, Appellant Pro Se. Daniel Edward Peterson, CITY ATTORNEY’S OFFICE,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      My’Ka El appeals the district court’s February 28, 2017, order denying relief on

his 42 U.S.C. § 1983 (2012) complaint. El previously appealed the district court’s order,

and we affirmed the judgment on appeal. El v. Reese, 694 F. App’x 160 (4th Cir. 2017)

(No. 17-6397). Because we previously have affirmed the district court’s order, we

dismiss the instant appeal as duplicative and untimely. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            3